            Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 ISAIAH PAYNE, individually and on behalf           Civil Action No. 1:20-cv-1314
 of all others similarly situated,
          4307 Meadow Mills Road
          Owings Mills, MD 21117                    CLASS ACTION COMPLAINT
          Baltimore County
                                                    JURY TRIAL DEMANDED
                           Plaintiffs,

        v.

 HOWARD UNIVERSITY,
     4501 Muirkirk Road
     Beltsville, MD 20705
     Prince George’s County

                           Defendant.


       Plaintiff Isaiah Payne (“Plaintiff”) brings this action on behalf of himself and all others

similarly situated against Defendant Howard University (“Howard” or “Defendant”). Plaintiff

makes the following allegations pursuant to the investigation of his counsel and based upon

information and belief, except as to the allegations specifically pertaining to himself, which are

based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.       This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at Howard, and who, because of Defendant’s response to the

Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

which they paid, and/or the services for which their fees paid, without having their tuition and

fees refunded to them.

       2.       Howard is a private, federally chartered historically black university (“HBCU”) in

Washington, D.C. It has an enrollment of approximately 11,000 students and offers more than
            Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 2 of 14



120 areas of study within 13 schools and colleges.           Howard has four campuses: three in

Washington, D.C. and one in Beltsville, Maryland.

       3.       On March 16, 2020, Howard announced via letter from Howard’s President

Wayne A.I. Frederick, M.D., MBA, that Howard was to suspend “face-to-face instruction of

courses at Howard University for the remainder of the Spring 2020 Semester and courses will

continue to transition to remote and online instruction following the scheduled Spring Break.” 1

       4.       Thus, Howard has not held any in-person classes since March 13, 2020. Classes

that have continued have only been offered in an online format, with no in-person instruction.

       5.       As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Mr. Payne and the putative

class contracted and paid for. The online learning options being offered to Howard students are

subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

in-person education that Plaintiff and the putative class members contracted and paid for.

       6.       Nonetheless, Howard has not refunded any tuition or fees for the Spring 2020

Semester.

       7.       Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

for in-person educational services, facilities, access, and/or opportunities that Defendant has not

provided.     Even if Defendant did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       8.       Plaintiff seeks, for himself and Class members, Defendant’s disgorgement of the

       1
           https://newsroom.howard.edu/newsroom/article/12041/howard-university-announces-
covid-19-case-online-classes-will-now-be-duration


                                                  2
             Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 3 of 14



pro-rated portion of tuition and fees, proportionate to the amount of time that remained of the

Spring 2020 Semester when classes moved online and campus services ceased being provided.

Plaintiff seeks a return of those amounts on behalf of himself and the Class as defined below.

                                             PARTIES

        9.       Plaintiff Isaiah Payne is a citizen of Maryland who resides in Owings Mills,

Maryland. During the Spring 2020 Semester, Mr. Payne was an undergraduate student at

majoring in Political Science. Mr. Payne is currently an alumnus of Howard University, having

completed his undergraduate degree requirements and graduated at the end of the Spring 2020

Semester. Mr. Payne paid Defendant approximately $12,483 in tuition and fees for the Spring

2020 Semester. Howard has not provided Mr. Payne any refund of tuition or other mandatory

fees, despite the fact that in-person classes have not been held since March 13, 2020.

        10.      Defendant Howard University is a private university with its principal place of

business at 2400 6th Street NW, Washington, D.C. 20059.

                                 JURISDICTION AND VENUE

        11.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        12.      This Court has personal jurisdiction over Defendant because it has a campus and

research facility in this District, and many of the acts and transactions giving rise to this action

occurred in this District.

        13.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Plaintiff




                                                 3
          Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 4 of 14



resides in this District, and many of the acts and transactions giving rise to this action occurred in

this District.

                                   FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For The Spring 2020 Semester

        14.      Plaintiff and Class members are individuals who paid the cost of tuition and other

mandatory fees for the Spring 2020 Semester at Howard.

        15.      Spring 2020 Semester classes at Howard began on or about January 13, 2020.

Classes and final exams for the semester were scheduled to end on or around May 8, 2020.

        16.      Plaintiff and Class members paid the cost of tuition for the Spring 2020 Semester.

They also paid other mandatory fees associated with the Spring 2020 Semester.

        17.      Undergraduate tuition for the Spring 2020 Semester at Howard is approximately

$12,483. Mandatory undergraduate fees are $970 per semester.

        18.      Graduate tuition for the Spring 2020 semester at Howard varies based on the

program. For instance, the School of Business charges $17,508 per semester. The School of

Law charges $16,028 per semester. The College of Medicine charges $22,627 per semester.

        19.      Howard also charges mandatory fees for graduate programs. As with tuition, the

mandatory fees vary depending on the program.

        20.      The tuition and fees described above is provided by way of example; total damage

amounts – which may include other fees that are not listed herein but that were not refunded –

will be proven at trial.




                                                  4
            Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 5 of 14



In Response To COVID-19, Howard Closed Campuses And Cancelled All In-Person Classes

         21.     On March 16, 2020, Howard announced that because of the global COVID-19

classes would be held only in online format as of March 23, 2020, the first day back from Spring

Break.

         22.     Since March 13, 2020, Howard has not held any in-person classes. Classes that

have continued have only been offered in an online format, with no in-person instruction. Even

classes for students with concentrations in areas where in-person instruction is especially crucial

(such as music, theatre, nursing, and the sciences) have only had access to minimum online

education options.

         23.     As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided.      Even if Defendant did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         24.     Plaintiff and members of the Class did not choose to attend an online institution of

higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.

         25.     The online learning options being offered to Howard students are subpar in

practically every aspect and a shadow of what they once were, from the lack of facilities,

materials, and access to faculty.        Students have been deprived of the opportunity for

collaborative learning and in-person dialogue, feedback, and critique.

         26.     The remote learning options are in no way the equivalent of the in-person
          Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 6 of 14



education putative class members contracted and paid for. Indeed, Howard brags on its website

about its “unmatched campus culture” and its “historic campus community.”              The remote

education being provided is not even remotely worth the amount charged class members for

Spring 2020 Semester tuition. The tuition and fees for in-person instruction at Howard are

higher than tuition and fees for its own online programs because such costs cover not just the

academic instruction, but encompass an entirely different experience which includes but is not

limited to:

                     Face to face interaction with professors, mentors, and peers;

                     Access to facilities such as libraries, laboratories, computer labs, and
                      study rooms;

                     Student governance and student unions;

                     Extra-curricular activities, groups, intramural sports, etc.;

                     Student art, cultures, and other activities;

                     Social development and independence;

                     Hands on learning and experimentation; and

                     Networking and mentorship opportunities.




       27.    Through this lawsuit Plaintiff seeks, for himself and Class members, Defendant’s


                                                2
         Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 7 of 14



disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained of the Spring 2020 Semester when classes moved online and campus services

ceased being provided. Plaintiff seeks return of these amounts on behalf of himself and the Class

as defined below.

                                        CLASS ALLEGATIONS

       28.     Plaintiff seeks to represent a class defined as all people who paid Howard tuition

and/or fees for in-person educational services for the Spring 2020 Semester that Howard failed to

provide, and whose tuition and fees have not been refunded (the “Class”). Specifically excluded

from the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       29.     Plaintiff also seeks to represent a subclass consisting of Class members who

reside in Maryland (the “Subclass”).

       30.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       31.     Numerosity.      The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiff reasonably estimates that there are tens of

thousands of members in the Class and Subclass.          Although the precise number of Class

members is unknown to Plaintiff, the true number of Class members is known by Defendant and




                                                 3
         Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 8 of 14



may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant and third-party

retailers and vendors.

       32.         Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members.           These common legal and factual

questions include, but are not limited to, the following:

             (a)      whether Defendant accepted money from Class and Subclass members in

                      exchange for the promise to provide services;

             (b)      whether Defendant has provided the services for which Class and Subclass

                      members contracted;

             (c)      whether Class and Subclass members are entitled to a refund for that portion

                      of the tuition and fees that was contracted for services that Defendant did not

                      provide;

             (d)      whether Defendant has unlawfully converted money from Plaintiff, the Class

                      and Subclass; and

             (e)      whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust

                      enrichment.

       33.         Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendants that are unique to Plaintiff.

       34.         Adequacy of Representation. Plaintiff will fairly and adequately protect the




                                                   4
         Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 9 of 14



interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

to those of the Class or Subclass.

       35.         Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       36.         In the alternative, the Class and Subclass may also be certified because:

             (a)      the prosecution of separate actions by individual Class and Subclass members

                      would create a risk of inconsistent or varying adjudications with respect to

                      individual Class members that would establish incompatible standards of

                      conduct for the Defendant;

             (b)      the prosecution of separate actions by individual Class and Subclass members




                                                    5
        Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 10 of 14



                      would create a risk of adjudications with respect to them that would, as a

                      practical matter, be dispositive of the interests of other Class members not

                      parties to the adjudications, or substantially impair or impede their ability to

                      protect their interests; and/or

             (c)      Defendant has acted or refused to act on grounds generally applicable to the

                      Class as a whole, thereby making appropriate final declaratory and/or

                      injunctive relief with respect to the members of the Class as a whole.

                                             COUNT I
                                       Breach Of Contract
                               (On Behalf Of The Class And Subclass)

       37.         Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       38.         Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendants.

       39.         Through the admission agreement and payment of tuition and fees, Plaintiff and

each member of the Class and Subclass entered into a binding contract with Defendant.

       40.         As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for the Spring

2020 Semester tuition. Tuition for the Spring 2020 Semester was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Semester.

       41.         Defendant has failed to provide the contracted for services and has otherwise not




                                                        6
         Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 11 of 14



performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff

and the Class for their Spring 2020 Semester tuition and fees, without providing them the benefit

of their bargain.

       42.      Plaintiff and members of the Class and Subclass have suffered damage as a direct

and proximate result of Defendant’s breach, including but not limited to being deprived of the

education, experience, and services to which they were promised and for which they have

already paid.

       43.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any tuition and fees paid for the Spring 2020 Semester for educational services

not provided since Howard has not held in-person classes since March 13, 2020.

       44.      Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                          COUNT II
                                      Unjust Enrichment
                             (On Behalf Of The Class And Subclass)

       45.      Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       46.      Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.




                                                  7
        Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 12 of 14



       47.    Plaintiff and members of the Class and Subclass conferred a benefit on Defendant

in the form of monies paid for the Spring 2020 Semester tuition and other fees in exchange for

certain service and promises. Tuition for the Spring 2020 Semester was intended to cover in-

person educational services from January through May 2020. In exchange for tuition monies

paid, Class members were entitled to in-person educational services through the end of the

Spring Semester.

       48.    Defendant voluntarily accepted and retained this benefit by accepting payment.

       49.    Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring 2020 Semester tuition and fees for educational services not

provided since Howard has not held in-person classes since March 13, 2020.

       50.    It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

                                        COUNT III
                                        Conversion
                           (On Behalf Of The Class And Subclass)

       51.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       52.    Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       53.    Plaintiff and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

2020 Semester tuition and fee payments to Defendant.




                                               8
         Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 13 of 14



       54.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       55.     Plaintiff and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring 2020 Semester tuition and fees for education services not provided

since Howard shut down on March 16, 2020.

       56.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiff, Class

and Subclass members of the benefits for which the tuition and fees paid.

       57.     This interference with the services for which Plaintiff and members of the Class

and Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for

services that will not be provided.

       58.     Plaintiff, Class and Subclass members are entitled to the return of pro-rated

portion of any tuition and fees paid for the Spring 2020 Semester for education services not

provided since Howard has not held in-person classes since March 13, 2020.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

               (a)     For an order certifying the Class and Subclass under Rule 23 of the
                       Federal Rules of Civil Procedure and naming Plaintiff as representative of
                       the Class and Subclass and Plaintiff’s attorneys as Class Counsel to
                       represent the Class and Subclass;

               (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                       counts asserted herein;

               (c)     For compensatory and punitive damages in amounts to be determined by
                       the Court and/or jury;



                                                 9
       Case 1:20-cv-01314-RDB Document 1 Filed 05/27/20 Page 14 of 14




              (d)     For prejudgment interest on all amounts awarded;

              (e)     For an order of restitution and all other forms of equitable monetary relief;

              (f)     For injunctive relief as pleaded or as the Court may deem proper; and

              (g)     For an order awarding Plaintiff and the Class and Subclass his reasonable
                      attorneys’ fees and expenses and costs of suit.

                              DEMAND FOR TRIAL BY JURY

      Plaintiff demands a trial by jury of any and all issues in this action so triable of right.

Dated: May 27, 2020                           Respectfully submitted,

                                              SILVERMAN THOMPSON SLUTKIN &
                                              WHITE, LLC

                                              By:    /s/ William N. Sinclair
                                              William N. Sinclair (State Bar No. 28833)
                                              201 N. Charles St., Suite 2600
                                              Baltimore, MD 21201
                                              Telephone: (410) 385-2225
                                              Facsimile: (410) 547-2432
                                              Email: bsinclair@silvermanthompson.com

                                              BURSOR & FISHER, P.A.
                                              L. Timothy Fisher (pro hac vice app. forthcoming)
                                              Neal J. Deckant (pro hac vice app. forthcoming)
                                              1990 North California Blvd., Suite 940
                                              Walnut Creek, CA 94596
                                              Telephone: (925) 300-4455
                                              Facsimile: (925) 407-2700
                                              Email: ltfisher@bursor.com
                                                      ndeckant@bursor.com

                                              BURSOR & FISHER, P.A.
                                              Sarah N. Westcot (pro hac vice app. forthcoming)
                                              2665 S. Bayshore Drive, Suite 220
                                              Miami, FL 33133
                                              Telephone: (305) 330-5512
                                              Facsimile: (305) 676-9006
                                              Email: swestcot@bursor.com

                                              Attorneys for Plaintiff



                                                10
